Case 9:20-cv-00077-DWM Document 20 Filed 09/15/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
ELIZABETH KAPARICH, CV 20—-77-M—DWM
Plaintiff,
VS. ORDER
ETHICON, INC. and JOHNSON &
JOHNSON,
Defendant.

 

 

Defendants move for the admission of Pamela L. Ferrell to practice before
this Court in this case with Maxon Davis to act as local counsel. Ms. Ferrell’s
application appears to be in order.

Accordingly, IT IS ORDERED that Defendants’ motion to admit Pamela L.
Ferrell pro hac vice (Doc. 19) is GRANTED on the condition that pro hac counsel
shall do his or her own work. This means that pro hac counsel must do his or her
own writing; sign his or her own pleadings, motions, and briefs; and appear and
participate personally. Counsel shall take steps to register in the Court’s electronic
filing system (“CM-ECF”). Further information is available on the Court’s

website, www.mtd.uscourts.gov, or from the Clerk’s Office.
Case 9:20-cv-00077-DWM Document 20 Filed 09/15/20 Page 2 of 2

IT IS FURTHER ORDERED that this Order is subject to withdrawal unless
pro hac counsel, within fifteen (15) days of the date of this Order, files a notice
acknowledging counsel’s admission under the terms set forth above. In that notice,
counsel shall also designate a single attorney with the authority to make any and all

decisions related to the administration of this case as the primary point of contact

for the opposing party.

DATED this \S day of September, 2020.

 

Donald W. Molloy, District Judge
United States District Court
